AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                    FILED
                                       UNITED STATES DISTRICT C                                         AUG 13 2019
                                                                                                                                i
                                             SOUTHERN DISTRICT OF CALIFO                     A CLERK. U.S. DISTRICT CQni,·,     I
                                                                                             SOUTHERN DISTRICT OF CALlf •'•"'"• I
               UNITED STATES OF AMERICA                               JUDGMENT IN               .                       pr•,.·ti
                                                                      (For Revocation of Probation or Supervise elease)
                                  V.                                  (For Offenses Committed On or After November I, 1987)
       OBDULIO ADOLFO PACHECO-SANDOVAL (I)
                                                                         Case Number:        3:19-CR-07099-AJB

                                                                      Nathan Feneis, Federal Defenders, Inc.
                                                                      Defendant's Attorney
REGISTRATION NO.                  62408-180
 •·
THE DEFENDANT:
 IZl   admitted guilt to violation of allegation(s) No.     1.

 D     was found guilty in violation ofallegation(s) No.
                                                           - - - - - - - - - - - - - - after denial of guilty.
Accordinl(ly, the court has adjudicated that the defendaot is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
                I                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendaot is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuaot to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                            . ANTHONY J. BATT
                                                                          ITED STATES DISTRI
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                OBDULIO ADOLFO PACHECO-SANDOVAL (I)                                      Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-07099-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twelve (12) months, with six (6) months consecutive to and six (6) months concurrent with sentence imposed in
 19CR1404-AJB




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ A.M.                          on
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 19-CR-07099-AJB
